Case 3:19-cv-21498-FLW-ZNQ Document 12 Filed 03/18/20 Page 1 of 2 PageID: 68

                                        Partners               Founding Partners               Associates              Of Counsel
                                        Daniel Ebenstein       Morton Amster (1927 - 2019)     Benjamin Charkow        Philip H. Gottfried
                                        Neil M. Zipkin         Jesse Rothstein (1934 - 2003)   Suzue Fujimori
                                        Anthony F. Lo Cicero                                   Hajime Sakai, Ph.D.
                                        Kenneth P. George      Senior Counsel                  David P. Goldberg
                                        Chester Rothstein      Marion P. Metelski              Sandra A. Hudak
                                        Charles R. Macedo                                      Tuvia Rotberg
                                                               Alan D. Miller, Ph.D.
                                        Douglas A. Miro                                        Dexter Chang
                                                               Marc J. Jason
90 Park Avenue                          Brian A. Comack
                                                               Richard S. Mandaro
                                                                                               Keith J. Barkaus
                                        Max Vern                                               Michael R. Jones
New York NY 10016                       Holly Pekowsky         Matthieu Hausig
                                                                                               Christopher Lisiewski
                                        Benjamin M. Halpern*   Brian Amos, Ph.D.
Main 212 336 8000                       Mark Berkowitz
                                                                                               Albert J. Boardman
                                                                                                                       * Not admitted in New York
Fax     212 336 8001                    Charles P. LaPolla
Web www.arelaw.com

                                                                         Mark Berkowitz
                                                                         Direct 212 336 8063
March 18, 2020                                                           E-mail mberkowitz@arelaw.com


Via ECF

Clerk, United States District Court
Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

                    Re: EMS Imports LLC v. U-Tec Group Inc.
                        Case No. 3:19-cv-21498-FLW-ZNQ


Dear Mr. Walsh:

                    We represent the Plaintiff EMS Imports LLC (“Plaintiff”) in the above captioned
matter.

               On March 5, 2020, Defendant U-Tec Group Inc. (“Defendant”) filed a Motion to
Dismiss Plaintiff’s Complaint in this matter. (See ECF No. 11). That Motion is presently
returnable on Monday, April 6, 2020, and therefore Plaintiff’s opposition papers would be due
on or before March 23, 2020. The originally noticed motion day has not previously been
extended or adjourned.

               Please be advised that Plaintiff hereby invokes the automatic extension of time in
which to respond to a dispositive motion, as provide for by Local Civil Rule 7.1(d)(5).
Consequently, the new return date for Defendant’s Motion to Dismiss will be Monday, April 20,
2020, with Plaintiff’s opposition papers due on or before Monday, April 6, 2020. See L. Civ. R.
7.1(d)(2).

               Thank you for your assistance in this matter. Please do not hesitate to contact the
undersigned if you have any questions.




4819-6109-0999v.1
Case 3:19-cv-21498-FLW-ZNQ Document 12 Filed 03/18/20 Page 2 of 2 PageID: 69



William T. Walsh                          2                         March 18, 2020


                                          Respectfully submitted,

                                          AMSTER, ROTHSTEIN & EBENSTEIN LLP

                                          s/ Mark Berkowitz

                                          Mark Berkowitz

cc: Hon. Zahid N. Quraishi, U.S.M.J. (by ECF)
    All Counsel of Record (by ECF)




4819-6109-0999v.1
